 1                                                                                                              O
 2
 3
 4
 5
 6
 7
 8                            United States District Court
 9                            Central District of California
10
11   ROBERT A. ZIRKIN, an individual,                         Case No. 2:18-cv-09207-ODW (SSx)
12
13                           Plaintiff,                       ORDER DENYING MOTION TO
                                                              REMAND [17]
14           v.
15
16   SHANDY MEDIA, INC., a California
     Corporation; ANGELA STRUCK, an
17   individual; RAYMOND ATTIPA, an
18   individual; TIGRANOUHI ATTIPA, an
     individual; and DOES 1 through 100,
19
     inclusive,
20                           Defendants.
21                                           I.    INTRODUCTION
22       Plaintiff Robert A. Zirkin (“Plaintiff”), citizen and state senator of Maryland,
23   moves to remand this action to the Superior Court of California, County of Los
24   Angeles. (Mot. to Remand (“Mot.”), ECF No. 17.) Defendants oppose the Motion to
25   Remand. (Opp’n to Mot. (“Opp’n”), ECF No. 18.)
26           For the reasons that follow, Plaintiff’s Motion to Remand is DENIED.1
27
28   1
      After carefully considering the papers filed in support of and in opposition to the Motion, the Court deemed
     the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                             II.      FACTUAL BACKGROUND
 2         Plaintiff seeks relief under state tort law for harm suffered due to the alleged
 3   creation and publication of a defamatory video. (Mot. 3.) Plaintiff alleges Defendants
 4   Shandy Media, Inc., Angela Struck, Raymond Attipa, and Tigranouhi Attipa
 5   (collectively, “Defendants”) published a Video News Report (“Video”) on its website
 6   that falsely portrays Plaintiff seeking prostitutes during a professional football game in
 7   Baltimore, Maryland. (Id.)
 8         On October 19, 2017, Plaintiff filed a Complaint against Defendants in the
 9   Circuit Court for Baltimore County, Maryland (“Maryland Action”).                    (Id.)
10   Defendants, who are domiciled in California, moved to dismiss the Maryland Action
11   because they were not subject to personal jurisdiction in Maryland. (Id.) The Circuit
12   Court of Baltimore County granted Defendants’ Motion to Dismiss. (Id.) Plaintiff
13   then filed a Motion for Reconsideration, which was denied. (Opp’n 8.)
14         On October 16, 2018, Plaintiff filed a complaint in the Superior Court for the
15   State of California, County of Los Angeles, alleging two causes of action against
16   Defendants for defamation and false light. (Mot. 2.) On October 26, 2018, before
17   Plaintiff served any Defendant with the summons and Complaint, Defendants
18   removed the case to federal court, maintaining that complete diversity exists and the
19   amount in controversy exceeds $75,000. (Opp’n 8.)
20         Plaintiff now moves to remand the case back to the Superior Court of the State
21   of California, County of Los Angeles, under 28 U.S.C. § 1441(b)(2). (See generally
22   Mot.) Specifically, Plaintiff maintains that because all four Defendants are California
23   citizens, and the action was originally filed in California state court, 28 U.S.C.
24   § 1441(b)(2) restricts the Defendants’ ability to remove this case to federal court. (Id.)
25
                                     III.   LEGAL STANDARD
26
           Federal courts are courts of limited jurisdiction, having subject-matter
27
     jurisdiction only over matters authorized by the Constitution and Congress. Kokkonen
28
     v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Under 28 U.S.C. §



                                                 2
 1   1441(a), a party may remove a civil action brought in a State court to a district court
 2   only if the plaintiff could have originally filed the action in federal court. Thus,
 3   removal is only proper if the district court has original jurisdiction over the issues
 4   alleged in the state court complaint. There is a strong presumption that the Court is
 5   without jurisdiction until affirmatively proven otherwise. See Fifty Assocs. v.
 6   Prudential Ins. Co. of America, 446 F.2d 1187, 1190 (9th Cir. 1970). When an action
 7   is removed from state court, the removing party bears the burden of demonstrating
 8   that removal is proper. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
 9         Under the diversity statute, 28 U.S.C. § 1332, a federal district court has
10   original jurisdiction when the parties are completely diverse and the amount in
11   controversy exceeds $ 75,000. Pursuant to 28 U.S.C. § 1441(a) and (b), a defendant
12   may remove an action from state court to federal court if the diversity and amount in
13   controversy requirements are satisfied. Under 28 U.S.C. § 1441(b)(2), “[a] civil action
14   otherwise removable solely on the basis of the jurisdiction under section 1332(a) of
15   this title may not be removed if any of the parties in interest properly joined and
16   served as defendants is a citizen of the State in which such action is brought.” 28
17   U.S.C. § 1441(b)(2)(emphasis added).
18                                    IV.   DISCUSSION
19         The crux of the instant dispute turns on the interpretation of 28 U.S.C. §
20   1441(b)(2). Specifically, the language “properly joined and served” in § 1441(b)(2)
21   (“Forum Defendant Rule”). Although Plaintiff does not assert that the statute is
22   ambiguous, he maintains that the Court should consult extrinsic aids to determine the
23   purpose of the Forum Defendant Rule. (See Id.) Conversely, Defendants maintain
24   that because the Forum Defendant Rule is unambiguous, the language “properly
25   joined and served” must be interpreted according to its plain meaning. (See Opp’n.)
26         In its Removal Notice, Defendants established diversity jurisdiction which was
27   not challenged by the Plaintiff. Thus, the Court, having analyzed Defendants’
28   jurisdictional claims, finds that complete diversity exists. Accordingly, the Court turns




                                                 3
 1   to interpreting the Forum Defendant Rule. As such, the Court will determine whether
 2   the Forum Defendant Rule is ambiguous before addressing the absurdity doctrine or
 3   turning to extrinsic interpretative aids.
 4         A. The Language of the Forum Defendant Rule is Unambiguous
 5         Determining whether section 1441(b)(2) applies here is primarily an exercise in
 6   statutory interpretation. The starting point for any question of statutory interpretation
 7   is the statutory text. Los Angeles Lakers, Inc. v. Federal Insurance Co., 869 F.3d 795,
 8   802 (9th. Cir. 2017) (citing Lamie v. U.S. Tr., 540 U.S. 526, 534 (2004)). Principles of
 9   statutory construction direct courts to seek a statute’s meaning “in the language in
10   which the act is framed, and if that is plain, and if the law is ... [constitutional], the
11   sole function of the courts is to enforce it according to its terms.” Caminetti v. United
12   States, 242 U.S. 470, 485 (1917) (citations omitted).
13         For the Forum Defendant Rule to bar removal, two distinct obligations are
14   imposed upon a plaintiff—to properly join, and to properly serve any in-state
15   defendant. (Id.) These obligations are combined by the conjunctive term “and” in the
16   language “properly joined and served.” This statutory construction indicates that the
17   Forum Defendant Rule only attaches if a plaintiff properly joins and properly serves at
18   least one in-state defendant.        This clear language is not open to multiple
19   interpretations.
20         Neither the Ninth Circuit nor the Supreme Court have directly spoken on the
21   propriety of pre-service removal and the Forum Defendant Rule. However, in
22   Encompass Ins. Co. v. Stone Mansion Rest. Inc., the Third Circuit held that the Forum
23   Defendant Rule was unambiguous, as it simply “precludes removal on the basis of in-
24   state citizenship only when [a] defendant has been properly joined and served.” 902
25   F.3d 147, 152 (3rd Cir. 2018).
26         District courts within the Ninth Circuit are split on the instant issue. Regal
27   Stone Ltd. v. Longs Drug Stores Cal., L.L.C., 881 F. Supp. 2d 1123, 1128 (N.D. Cal.
28   2012). However, “courts on either side of the split have assumed that the removal




                                                 4
 1   statutes are clear and unambiguous.” Id. A Court from our sister northern district
 2   recently addressed the Forum Defendant Rule after Stone Mansion, and found the
 3   Third Circuit’s reasoning persuasive and concluded that the Forum Defendant Rule
 4   does not bar an in-state defendant from removing an action before the defendant is
 5   served. See Monfort v. Adomani, No. 18-CV-05211-LHK, 2019 WL 131842, at *3.
 6   (N.D. Cal. Jan. 8, 2019).       The Court agrees.     However, any plain meaning
 7   interpretation of an unambiguous statute that leads to an absurd result must be
 8   avoided. Arizona St. Bd. for Charter Schs. v. U.S. Dep’t of Educ., 464 F.3d 1003,
 9   1008 (9th Circ. 2006).     Accordingly, the Court must determine whether a plain
10   meaning interpretation of the Forum Defendant Rule produces an absurd result.
11         B. The Absurdity Doctrine
12         A court’s decision to employ a plain meaning interpretation is tempered by the
13   absurdity doctrine. Lamie, 540 U.S. at 534 (2004). The absurdity doctrine requires
14   that Courts must “avoid natural readings that would lead to irrational results.”
15   Arizona St. Bd., 464 F.3d at 1008. However, “[w]hen a natural reading of the statute[]
16   leads to a rational, common-sense result, an alteration of meaning is not only
17   unnecessary, but also extrajudicial.” Id.
18         As the Third Circuit explained, a plain meaning interpretation of the language
19   “properly joined and served” in the Forum Defendant Rule “envisions a broader right
20   of removal only in the narrow circumstances where a defendant is aware of an action
21   prior to service of process with sufficient time to initiate removal.” Stone Mansion,
22   902 F.3d at 153. Although the Court recognizes that such an interpretation may lead
23   to absurd results in certain circumstances, absurdity is avoided here because
24   Defendants’ conduct is not tantamount to gamesmanship, and Plaintiff was not
25   deprived of a meaningful opportunity to serve Defendants.
26         Plaintiff’s principle case, Vallejo v. Amgen, Inc., demonstrates an instance
27   where it would be absurd to interpret the Forum Defendant Rule according to its plain
28   meaning. No. CV 13-03666-BRO (MANx), 2013 WL 12147584 (C.D. Cal. Aug. 30,




                                                 5
 1   2013). In Vallejo, the plaintiff could not possibly serve the defendant prior to removal
 2   because the court withheld the summons from the plaintiff until after the defendant
 3   removed the case. Id. at *3. The Vallejo court did not attempt to fashion a bright-line
 4   rule requiring remand in cases of pre-service removal. Rather, the Vallejo court held
 5   that the Forum Defendant Rule should be interpreted to allow a plaintiff at least some
 6   opportunity to serve a defendant. Id.; (See also Mot. at 4-5.) Vallejo bears striking
 7   similarity to other cases before the central district—the Forum Defendant Rule lacks
 8   ambiguity, but literal application of the rule would produce an absurd result. See
 9   Standing v. Watson Pharmaceuticals, Inc., No. CV 09-0527-DOC (ANx), 2009 WL
10   842211 (C. D. Cal. Mar. 26, 2009)(granting motion to remand where unserved
11   defendant removed one day after complaint was filed.).
12         The instant case, however, is factually distinguishable. Here, Defendants
13   removed the case ten days after Plaintiff filed the case in state court, and six days after
14   Plaintiff received summons from that court. (Mot. 2-3.) Thus, Plaintiff had sufficient
15   time to serve Defendants. Moreover, because this case is a subsequent action of the
16   Maryland Action, Plaintiff knew the identities of Defendants and their counsel, and
17   where to serve them. (Decl. of Jay Ward Brown ¶ 4, ECF No. 18.)
18         While it is clear that courts in this district have found that permitting pre-service
19   removal absurd, others have not, concluding that “the plain language of [Section
20   1441(b)(2)] states that it only applies when the local defendants have been ‘properly
21   joined and served.’” Timmons v. Linvatec Corp., No. CV 09-07947 R (SSx), 2010 WL
22   2402924, at *1 (C.D. Cal. Mar. 9, 2010); see also Cucci v. Edwards, 510 F. Supp. 2d
23   479, 483 (C.D. Cal. 2007) (concluding that the forum defendant rule “did not apply”
24   because “service could not have been complete” on the in-state defendant until after
25   removal); Wilder v. Bank of Am., N.A., No. CV 14-00670-MMM (CWx), 2014 WL
26   12591934, at *4 (C.D. Cal. June 30, 2014)(holding that the forum defendant rule is
27   “inapplicable if the removal is effected by an out-of-state defendant before any local
28   defendant is served.”). Finally, and arguably most importantly—a Plaintiff in this very




                                                  6
 1   district, in a similar removal action unsuccessfully invoked Vallejo to support remand.
 2   Dechow v. Gilead Sciences, Inc., No. CV 18-09362-AB (GJSx), 2019 WL 517624
 3   (C.D. Cal. Feb. 8, 2019).
 4         In sum, it is clear that reasonable minds differ on whether a plain meaning
 5   interpretation of the Forum Defendant Rule produces absurd results. While Vallejo is
 6   factually distinguishable, it is persuasive to the extent that literal application of the
 7   Forum Defendant Rule that precludes the opportunity to serve an opposing party
 8   cannot stand. Given that the facts in the instant case do not represent such a
 9   circumstance, the Court is unwilling to effectively erase language from a statute by
10   ignoring the language “and served” in the Forum Defendant Rule and tread
11   dangerously into legislative province. It is the role of Congress, not the Courts, to
12   rewrite a statute. Xi v. INS, 298 F.3d 832, 839 (9th Cir. 2002).
13         Accordingly, the text of the Forum Defendant Rule is unambiguous and does
14   not produce an absurd result.
15
                                      V.    CONCLUSION
16
           For the foregoing reasons, Plaintiff’s Motion to Remand is DENIED.
17
18
           IT IS SO ORDERED.
19
20
           February 14, 2019
21
22
                                 _________________________________
23                               OTIS D. WRIGHT, II
24                               UNITED STATES DISTRICT JUDGE
25
26
27
28




                                                 7
